EXHIBIT 10.1







HIGHWOODS REALTY LIMITED PARTNERSHIP




OFFICE LEASE





--------------------------------------------------------------------------------

TABLE OF CONTENTS




Section 1:

Basic Definitions and Provisions

a.

Premises

b.

Term

c.

Permitted Use

d.

Occupancy Limitation

e.

Base Rent

f.

Rent Payment Address

g.

Security Deposit

h.

Business Hours

i.

Electrical Service

j.

After Hours HVAC Rate

k.

Parking

l.

Notice Addresses

m.

Broker

Section 2:

Leased Premises

a.

Premises

b.

Rentable Square Foot Determination

c.

Common Areas

Section 3:

Term

a.

Commencement and Expiration Dates

b.

Adjustments to Commencement Date

c.

Termination by Tenant for Failure to Deliver Possession

d.

Delivery of Possession

e.

Adjustment of Expiration Date

f.

Right to Occupy

g.

Commencement Agreement

Section 4:

Use

a.

Permitted Use

b.

Prohibited Uses

c.

Prohibited Equipment in Premises

Section 5:

Rent

a.

Payment Obligations

b.

Base Rent

c.

Additional Rent

Section 6:

Security Deposit

a.

Amount of Deposit

b.

Application of Deposit

c.

Refund of Deposit

Section 7:

Services by Landlord

a.

Base Services

b.

Landlord's Maintenance

c.

No Abatement

d.

Tenant's Obligation to Report Defects

e.

Limitation on Landlord's Liability

Section 8:

Tenant's Acceptance and Maintenance of Premises

a.

Acceptance of Premises

b.

Move-in Obligations

c.

Tenant's Maintenance

d.

Alterations to Premises

e.

Restoration of Premises

f.

Landlord's Performance of Tenant's Obligations

g.

Construction Liens

h.

Communications Compliance





--------------------------------------------------------------------------------

Section 9:

Property of Tenant

a.

Property Taxes

b.

Removal

Section 10:

Signs

Section 11:

Access to Premises

a.

Tenant's Access

b.

Landlord's Access

c.

Emergency Access

Section 12:

Tenant's Compliance

a.

Laws

b.

Rules and Regulations

Section 13:

ADA Compliance

a.

Tenant's Compliance

b.

Landlord's Compliance

c.

ADA Notices

Section 14:

Insurance Requirements

a.

Tenant's Liability Insurance

b.

Tenant's Property Insurance

c.

Certificates of Insurance

d.

Insurance Policy Requirements

e.

Landlord's Property Insurance

f.

Mutual Waiver of Subrogation

Section 15:

Indemnity

a.

Indemnity

b.

Defense Obligation

Section 16:

Quiet Enjoyment

Section 17:

Subordination; Attornment; Non-Disturbance; and Estoppel Certificate

a.

Subordination and Attornment

b.

Non-Disturbance

c.

Estoppel Certificates

Section 18:

Assignment - Sublease

a.

Landlord Consent

b.

Definition of Assignment

c.

Permitted Assignments/Subleases

d.

Notice to Landlord

e.

Prohibited Assignments/Sublease

f.

Limitation on Rights of Assignee/Sublessee

g.

Tenant Not Released

h.

Landlord's Right to Collect Sublease Rents Upon Tenant Default

i.

Excess Rents

j.

Landlord's Fees

k.

Unauthorized Assignment or Sublease

Section 19:

Damages to Premises

a.

Landlord's Restoration Obligations

b.

Termination of Lease by Landlord

c.

Termination of Lease by Tenant

d.

Tenant's Restoration Obligations

e.

Rent Abatement

f.

Waiver of Claims

Section 20:

Eminent Domain

a.

Effect on Lease

b.

Right to Condemnation Award





--------------------------------------------------------------------------------

Section 21:

Environmental Compliance

a.

Environmental Laws

b.

Tenant's Responsibility

c.

Tenant's Liability

d.

Limitation on Tenant's Liability

e.

Inspections by Landlord

f.

Landlord's Liability

g.

Property

h.

Tenant's Liability after Termination of Lease

Section 22:

Default

a.

Tenant's Default

b.

Landlord's Remedies

c.

Landlord's Expenses

d.

Remedies Cumulative

e.

No Accord and Satisfaction

f.

No Reinstatement

g.

Summary Ejectment

Section 23:

Multiple Defaults

a.

Loss of Option Rights

b.

Increased Security Deposit

c.

Effect on Notice Rights and Cure Periods

Section 24:

Bankruptcy

a.

Trustee's Rights

b.

Adequate Assurance

c.

Assumption of Lease Obligations

Section 25:

Notices

a.

Addresses

b.

Form; Delivery; Receipt

c.

Address Changes

d.

Notice by Legal Counsel

Section 26:

Holding Over

Section 27:

Right to Relocate

a.

Substitute Premises

b.

Notice

c.

Upfit of Substitute Premises

d.

Relocation Costs

e.

Lease Terms

f.

Limitation on Landlord's Liability

Section 28:

Broker's Commissions

a.

Broker

b.

Landlord's Obligation

c.

Indemnity





--------------------------------------------------------------------------------

Section 29:

Miscellaneous

a.

No Agency

b.

Force Majeure

c.

Building Standard Improvements

d.

Limitation on Damages

e.

Satisfaction of Judgments Against Landlord

f.

Interest

g.

Legal Costs

h.

Sale of Premises or Building

i.

Time of the Essence

j.

Transfer of Security Deposit

k.

Tender of Premises

l.

Tenant's Financial Statements

m.

Recordation

n.

Partial Invalidity

o.

Binding Effect

p.

Entire Agreement

q.

Good Standing

r.

Terminology

s.

Headings

t.

Choice of Law

u.

Effective Date

Section 30:

Special Conditions

Section 31:

Addenda and Exhibits

a.

Lease Addendum Number One - Operating Expense Pass Through

b.

Exhibit A - Premises

c.

Exhibit B - Rules and Regulations

d.

Exhibit C - Commencement Agreement

e.

Exhibit D - Insurance Certificate





--------------------------------------------------------------------------------

State of North Carolina:

County of Wake:




OFFICE LEASE




THIS LEASE ("Lease"), made this  2nd day of December, 2005, by and between
HIGHWOODS REALTY LIMITED PARTNERSHIP, a North Carolina limited partnership,
("Landlord") and METROPOLITAN RESEARCH STAFFING ASSOCIATES, LLC, a New York
limited liability company, ("Tenant"), provides as follows:




1.

BASIC  DEFINITIONS AND  PROVISIONS.  The following  basic definitions and
provisions apply to this Lease:




a.  

Premises.

Rentable Square Feet:    

2,003

Usable Square Feet:         

1,788

Core Area Factor (R/U ratio):

1.12




Suite:

100

Building:

Six Forks II

Street Address:

4700 Homewood Court

City/County:

Raleigh/Wake

State/Zip Code:

North Carolina/27609




b.   

Term.

Number of Months:

Twenty-Four

Commencement Date:

June 1, 2006

Expiration Date:

May 31, 2008




c.   

Permitted Use.

general office in conjunction with Tenant's clinical trial consulting and
staffing firm




d.

Occupancy Limitation.

No more than four persons per one thousand (1,000) rentable square feet.




e.

Base Rent. The minimum base rent for the Term is $65,057.52, payable in monthly
installments on the 1st day of each month in accordance with the following Base
Rent Schedule:




  MONTHS                          

  MONTHLY RENT

CUMULATIVE RENT

  01-12                                         

  $2,670.67

$32,048.04  

  13-24                                         

  $2,750.79

$33,009.48  

                                                                       BASE
RENT:        

 $65.057.52  




f.

Rent Payment Address.  

HIGHWOODS REALTY LIMITED PARTNERSHIP

P.O. Box 409412 Atlanta, Georgia 30384

Tax 10 #: 56-1869557




g.

Security Deposit.

$2,670.67




h.   

Business Hours.

8:00 A.M. to 6:00 P.M. Monday through Friday

(excluding National and State Holidays).




i.    

Electrical Service.

Electrical circuits for convenience outlets serving the Premises as exist as of
the Commencement Date.




j.    

After Hours HVAC Rate.

$35.00 per hour, per zone, with a minimum of two (2) hours per occurrence.




k.   

Parking.

Unreserved; not to exceed four spaces per 1000 rentable square feet.





--------------------------------------------------------------------------------




l.

Notice Addresses.




LANDLORD:              

HIGHWOODS REALTY LIMITED PARTNERSHIP

c/o Highwoods Properties, Inc.

3100 Smoketree Court, Suite 600

Raleigh, North Carolina 27604

Attn: Manager, Lease Administration

Facsimile#: 919/876-2448




TENANT:                   

METROPOLITAN RESEARCH STAFFING ASSOCIATES

4700 Homewood Court,

Suite 100

Raleigh, North Carolina 27609

Attn: Stephanie Britt

Facsimile#: 919/828-8810




m.

Broker.                  

Carolantic Realty




2.   LEASED PREMISES.




a.   Premises. Landlord leases to Tenant and Tenant leases from Landlord the
Premises identified in Section 1a and as more particularly shown on Exhibit A,
attached hereto.




b.   Rentable Square Foot Determination. The parties acknowledge that all square
foot measurements are approximate and agree that the square footage figures in
Section 1a  shall be conclusive for all purposes with respect to this Lease.




c.   Common Areas. Tenant shall have non-exclusive access to the common areas of
the Building. The common areas generally include space that is not included in
portions of the building set aside for leasing to tenants or reserved for
Landlord's exclusive use, including entrances, hallways, lobbies, elevators,
restrooms, walkways and plazas ("Common Areas"). Landlord has the exclusive
right to (i) designate the Common Areas, (ii) change the designation of any
Common Area and otherwise modify the Common Areas, and (iii) permit special use
of the Common Areas, including temporary exclusive use for special occasions.
Tenant shall not interfere with the rights of others to use the Common Areas.
All use of the Common Areas shall be subject to any rules and regulations
promulgated by Landlord.




3.    TERM




a.   Commencement and Expiration Dates.  The  Lease Term  commences on the
Commencement Date and expires on the Expiration Date, as set forth in Section
1b.




b.   Adjustments to Commencement Date. The Commencement Date shall be adjusted
as follows:




i.    If Tenant requests possession of the Premises prior to the Commencement
Date, and Landlord consents, the Commencement Date shall be the date of
possession. All rent and other obligations under this Lease shall begin on the
date of possession, but the Expiration Date shall remain the same.




ii.    If Landlord, for any reason, cannot deliver possession of the Premises to
Tenant on the Commencement Date, then the Commencement Date, Expiration Date,
and all other dates that may be affected by their change, shall be revised to
conform to the date of Landlord's delivery of possession of the Premises to
Tenant. Any such delay shall not relieve Tenant of its obligations under this
Lease, and neither Landlord nor Landlord's agents shall be liable to Tenant for
any loss or damage resulting from the delay in delivery of possession.




c.   Termination by Tenant for Failure to Deliver Possession. In the event
Landlord is unable to deliver possession of the Premises within sixty (60) days
after the original Commencement Date set forth in the first sentence of this
Section 3 (excluding any delays resulting from force majeure or caused by Tenant
- "Excused





--------------------------------------------------------------------------------

Delays"), then Tenant may terminate this Lease by giving notice to Landlord
within seventy (70) days of the original Commencement Date (excluding Excused
Delays).  Tenant may not terminate the Lease, however, if it has taken
possession of any part of the Premises.




d.   Delivery of Possession. Lease Addendum Number One, "delivery of possession"
of the Premises shall mean the earlier of: (i) the date Landlord has the
Premises ready for occupancy by Tenant, or (ii) the date Landlord could have had
the Premises ready had there been no Delays attributable to Tenant.




e.   Adjustment of Expiration Date. If the Expiration Date does not occur on the
last day of a calendar month, then Landlord, at its option, may extend the Term
by the number of days necessary to cause the Expiration Date to occur on the
last day of the last calendar month of the Term. Tenant shall pay Base Rent and
Additional Rent for such additional days at the same rate payable for the
portion of the last calendar month immediately preceding such extension.




f.   Right to Occupy. Tenant shall not occupy the Premises until Tenant has
complied with all of the following requirements to the extent applicable under
the terms of this Lease: (i) delivery of all certificates of insurance, (ii)
payment of Security Deposit, (iii) execution and delivery of any required
Guaranty of Lease, and (iv) if Tenant is an entity, receipt of a good standing
certificate from the State where it was organized and a certificate of authority
to do business in the State in which the Premises are located (if different).
Tenant's failure to comply with these (or any other conditions precedent to
occupancy under the terms of this Lease) shall not delay the Commencement Date.




g.   Commencement Agreement. The Commencement Date, Term, and Expiration Date
may be set forth in a Commencement Agreement similar to Exhibit C, attached
hereto, to be prepared by Landlord and executed by the parties.




4.   USE.




a.   Permitted Use. The Premises may be used only for general office purposes in
connection with Tenant's Permitted Use as defined in Section 1c and in
accordance with the Occupancy Limitation as set forth in Section 1d.




b.   Prohibited Uses. Tenant shall not use the Premises:




i.

In violation of any restrictive covenants which apply to the Premises;




ii.

In any manner that constitutes a nuisance or trespass;




iii.

In any manner which increases any insurance premiums, or makes such insurance
unavailable to Landlord on the Building; provided that, in the event of an
increase in Landlord's insurance premiums which results from Tenant's use of the
Premises, Landlord may elect to permit the use and charge Tenant for the
increase in premiums, and Tenant's failure to pay Landlord, on demand, the
amount of such increase shall be an event of default;




iv.

In any manner that creates unusual demands for electricity, heating or air
conditioning; or




v.

For any purpose except the Permitted Use, unless consented to by Landlord in
writing.




c.   Prohibited Equipment in Premises. Tenant shall not install any equipment in
the Premises that places unusual demands on the electrical, heating or air
conditioning systems ("High Demand Equipment”) without Landlord's prior written
consent.  No such consent will be given if Landlord determines, in its opinion,
that such equipment may not be safely used in the Premises or that electrical
service is not adequate to support the equipment. Landlord's consent may be
conditioned, without limitation, upon separate metering of the High Demand
Equipment and Tenant's payment of all engineering, equipment, installation,
maintenance, removal and restoration costs and utility charges associated with
the High Demand Equipment and the separate meter.  If High Demand Equipment used
in the Premises by Tenant affect the temperature otherwise maintained by the
heating and air conditioning system, Landlord shall have the right to install
supplemental air conditioning units in the Premises with the cost of
engineering, installation, operation and maintenance of the units to be paid by
Tenant. All costs and expenses





--------------------------------------------------------------------------------

relating to High Demand Equipment and Landlord's administrative costs (such as
reading meters and calculating invoices) shall be Additional Rent, payable by
Tenant upon demand. If Tenant installs a supplemental HVAC unit in its Premises,
the supplemental HVAC unit will be considered High Demand Equipment, be
separately metered with metered charges being paid by Tenant, and both the meter
and unit shall be maintained by Tenant.




5.   RENT.




a.   Payment Obligation Tenant shall pay Base Rent and Additional Rent
(collectively, "Rent") on or before the first day of each calendar month during
the Term, as follows:




i.

Rent payments shall be sent to the Rent Payment Address set forth in Section 1f.




ii.

Rent shall be paid without previous demand or notice and without set off or
deduction. Tenant's obligation to pay Rent under this Lease is completely
separate and independent from any of Landlord's obligations under this Lease.




iii.

If the Term commences on a day other than the first day of a calendar month,
then Rent for such month shall be (i) prorated for the period between the
Commencement Date and the last day of the month in which the Commencement Date
falls, and (ii) due and payable on the Commencement Date.




iv.

If Rent is not received within five (5) days after the due date, Landlord shall
be entitled to an overdue payment charge in the amount of five percent (5%) of
the Rent due. In addition, if Rent is not received within fifteen (15) days
after the due date, Landlord shall be entitled to an overdue payment charge in
the amount of fifteen percent (15%) of the Rent due.




v.

If Landlord presents Tenant's check to any bank and Tenant has insufficient
funds to pay for such check, then Landlord shall be entitled to the maximum
lawful bad check fee or five percent (5%) of the amount of such check, whichever
amount is less.




b.   Base Rent. Tenant shall pay Base Rent as set forth in Section 1e.




c.   Additional Rent. In addition to Base Rent, Tenant shall pay as rent all
sums and charges due and payable by Tenant under this Lease ("Additional Rent"),
including, but not limited to, the following:




i.

Tenant's Proportionate Share of the increase in Landlord's Operating Expenses as
set forth in Lease Addendum Number One;




ii.

Any sales or use tax imposed on rents collected by Landlord or any tax on rents
in lieu of ad valorem taxes on the Building, even though laws imposing such
taxes attempt to require Landlord to pay the same; and




iii.

Any construction supervision fees in connection with the construction of Tenant
Improvements or alterations to the Premises.




6.   SECURITY DEPOSIT.




a.   Amount of Deposit. Tenant shall deposit with Landlord a Security Deposit in
the amount set forth in Section 1g, which sum Landlord shall retain as security
for the performance by Tenant of each of its obligations hereunder. The Security
Deposit shall not bear interest.




b    Application of Deposit. If Tenant at any time fails to perform any of its
obligations under this Lease, including its Rent or other payment obligations,
its restoration obligations, or its insurance and indemnity obligations, then
Landlord may, at its option, apply the Security Deposit (or any portion) to cure
Tenant's default or to pay for damages caused by Tenant's default. If the Lease
has been terminated, then Landlord may apply the Security Deposit (or any
portion) against the damages incurred as a consequence of Tenant's breach. The
application of the Security Deposit shall not limit Landlord's remedies for
default under the terms of this Lease. If Landlord





--------------------------------------------------------------------------------

depletes the Security Deposit, in whole or in part, prior to the Expiration Date
or any termination of this Lease, then Tenant shall restore immediately the
amount so used by Landlord.




c.   Refund of Deposit. Unless Landlord uses the Security Deposit to cure a
default of Tenant, to pay damages for Tenant's breach of the Lease, or to
restore the Premises to the condition to which Tenant is required to leave the
Premises upon the expiration or any termination of the Lease, then Landlord
shall, within thirty (30) days after the Expiration Date or any termination of
this Lease or as soon thereafter as is reasonably possible, refund to Tenant any
funds remaining in the Security Deposit. Tenant may not credit the Security
Deposit against any month's Rent.




7.   SERVICES BY LANDLORD.




a.   Base Services. Landlord shall cause to be furnished to the Building, or as
applicable, the Premises, in common with other tenants the following services:




i.

Water (if available from city mains) for drinking, lavatory and toilet purposes.




ii.

 Electricity (if available from the utility supplier) for the building standard
fluorescent lighting and for the operation of general office machines, such as
electric typewriters, desk top computers, dictating machines and calculators,
and general service non-production type office copy machines; provided that
Landlord shall have no obligation to provide more than the amount of power for
convenience outlets and the number of electrical circuits as set forth in
Section 1i.




iii.

Operatorless elevator service.




iv.

Building standard fluorescent lighting composed of 2' x 4' fixtures; Tenant
shall service, replace and maintain at its own expense any incandescent
fixtures, table lamps, or lighting other than the building standard fluorescent
light, and any dimmers or lighting controls other   than controls for the
building standard fluorescent lighting. Heating and air conditioning for the
reasonably comfortable use and occupancy of the Premises during Business Hours
as set forth in Section 1h; provided that, heating and cooling conforming to any
governmental regulation prescribing limitations thereon shall be deemed to
comply with this service.




vi.

After Business Hours, weekend and holiday heating and air conditioning at the
After Hours HVAC rate set forth in Section 1j, with such charges subject to
commercially reasonable annual increases as determined by Landlord.




vii.

Janitorial services five (5) days a week (excluding National and State holidays)
after Business Hours.




viii.

 A reasonable pro-rata share of the unreserved parking spaces of the Building,
not to exceed the Parking specified in Section 1k, for use by Tenant's employees
and visitors in common with the other tenants and their employees and visitors.




b.   Landlord's Maintenance. Landlord shall make all repairs and replacements to
the Building (including Building fixtures and equipment), Common Areas and
Building Standard Improvements in the Premises, except for repairs and
replacements that Tenant must make under Section 8. Landlord's maintenance shall
include the roof, foundation, exterior walls, interior structural walls, all
structural components, and all Building systems, such as mechanical, electrical,
HVAC, and plumbing. Repairs or replacements shall be made within a reasonable
time (depending on the Landlord having actual knowledge of the need for a repair
or replacement.




c.   No Abatement. There shall be no abatement or reduction of Rent by reason of
any of the foregoing services not being continuously provided to Tenant.
 Landlord shall have the right to shut down the Building systems (including
electricity and HVAC systems) for required maintenance and safety inspections,
and in cases of emergency.








--------------------------------------------------------------------------------

d.   Tenant's Obligation to Report Defects. Tenant shall report to Landlord
immediately any defective condition in or about the Premises known to Tenant and
if such defect is not so reported and such failure to promptly report results in
other damage, Tenant shall be liable for same.




e.   Limitation on Landlord's Liability. Landlord shall not be liable to Tenant
for any damage caused to Tenant and its property due to the Building or any part
or appurtenance thereof being improperly constructed or being or becoming out of
repair, or arising from the leaking of gas, water, sewer or steam pipes, or from
problems with electrical service.




8.   TENANT'S ACCEPTANCE AND MAINTENANCE OF PREMISES




a.   Acceptance of Premises.   Tenant's occupancy of  the   Premises  is
Tenant's representation to Landlord that (i) Tenant has examined and inspected
the Premises, (ii) finds the Premises to be as represented by Landlord and
satisfactory for Tenant's intended use, and (iii) constitutes Tenant's
acceptance of the Premises ''as is". Landlord makes no representation or
warranty as to the condition of the Premises.




b.   Move-In Obligations. Tenant shall schedule its move-in with the Landlord's
Property Manager. Unless otherwise approved by Landlord's Property Manager,
move-in shall not take place during Business Hours. During Tenant's move-in, a
representative of Tenant must be on-site with Tenant's moving company to insure
proper treatment of the Building and the Premises. Elevators, entrances,
hallways and other Common Areas must remain in use for the general public during
business hours. Any specialized use of elevators or other Common Areas must be
coordinated with Landlord's Property Manager. Tenant must properly dispose of
all packing material and refuse in accordance with the Rules and Regulations.
Any damage or destruction to the Building or the Premises due to moving will be
the sole responsibility of Tenant.




c.   Tenant's Maintenance. Tenant shall: (i) keep the Premises and fixtures in
good order; (ii) make repairs and replacements to the Premises or Building
needed because of Tenant's misuse or negligence; (iii) repair and replace
Non-Standard Improvements, including any special equipment or decorative
treatments, installed by or at Tenant's request that serve the Premises (unless
the Lease is ended because of casualty loss or condemnation); and (iv) not
commit waste. Tenant shall also be solely responsible for maintaining the
following items, if installed in the Premises: (i) ice machines; (ii) sump
pumps; (iii) refrigerators; (iv) dishwashers; (v) garbage disposals; (vi) coffee
machines and microwaves; (v) sinks and faucets; (vi) water filter and
purification systems; (vii) all kitchen drain lines; (viii) executive restrooms;
(ix) Simplex (or key pad) locks; (x) security access systems or alarm systems;
(xi) Tenant specific hot water heaters; and (xii) showers and spas. Tenant shall
maintain these items in good working order.




d.   Alterations to Premises. Tenant shall make no structural or interior
alterations to the Premises. If Tenant requests such alterations, then Tenant
shall provide Landlord's Property Manager with a complete set of construction
drawings. If Landlord consents to the alterations, then the Property Manager
shall determine the actual cost of the work to be done (to include a
construction supervision fee to be paid to Landlord in the amount of 10% of the
cost of the construction). Tenant may then either agree to pay Landlord to have
the work done or withdraw its request for alterations. All such alterations are
subject to the prior written approval of Landlord.




e.   Restoration of Premises. At the expiration or earlier termination of this
Lease, Tenant shall (i) deliver each and every part of the Premises in good
repair and condition, ordinary wear and tear and damage by insured casualty
excepted, and (ii) restore the Premises at Tenant's sole expense to the same
condition as existed at the Commencement Date, ordinary wear and tear and damage
by insured casualty excepted. If Tenant has required or installed Non-Standard
Improvements, such improvements shall be removed as part of Tenant's restoration
obligation. Landlord, however, may elect to require Tenant to leave any
Non-Standard Improvements in the Premises unless at the time of such
Non-Standard Improvements were installed, Landlord agreed in writing that Tenant
could remove such improvements. Tenant shall repair any damage caused by the
removal of any Non-Standard Improvements. "Non-Standard Improvements" means such
items as (i) High Demand Equipment and separate meters, (ii) all wiring and
cabling from the point of origin to the termination point, (iii) raised floors
for computer or communications systems, (iv) telephone equipment, security
systems, and UPS systems, (iv) equipment racks, (v) alterations installed by or
at the request of Tenant after the Commencement Date, and (vi) any other
improvements that are not part of the Building Standard Improvements.





--------------------------------------------------------------------------------




f.   Landlord's Performance of Tenant's Obligations. If Tenant does not perform
its maintenance or restoration obligations in a timely manner, commencing the
same within five (5) days after receipt of notice from Landlord specifying the
work needed, and thereafter diligently and continuously pursuing the work until
completion, then Landlord shall have the right, but not the obligation, to
perform such work. Any amounts expended by Landlord on such maintenance or
restoration shall be Additional Rent to be paid by Tenant to Landlord within
thirty (30) days after demand.




g.   Construction Liens. Tenant shall have no power to do any act or make any
contract that may create or be the foundation of any lien, mortgage or other
encumbrance upon the reversionary or other estate of Landlord, or any interest
of Landlord in the Premises. NO CONSTRUCTION LIENS OR OTHER LIENS FOR ANY LABOR,
SERVICES OR MATERIALS FURNISHED TO THE PREMISES SHALL ATTACH TO OR AFFECT THE
INTEREST OF LANDLORD IN AND TO THE PREMISES OR THE BUILDING. Tenant shall keep
the Premises and the Building free from any liens arising out of any work
performed, materials furnished, or obligations incurred by or on behalf of
Tenant. Should any lien or claim of lien be filed against the Premises or the
Building by reason of any act or omission of Tenant or any of Tenant's agents,
employees, contractors or representatives, then Tenant shall cause the same to
be canceled and discharged of record by bond or otherwise within ten (10) days
after the filing thereof. Should Tenant fail to discharge the lien within ten
(10) days, then Landlord may discharge the lien. The amount paid by Landlord to
discharge the lien (whether directly or by bond), plus all administrative and
legal costs incurred by Landlord, shall be Additional Rent payable on demand.
The remedies provided herein shall be in addition to all other remedies
available to Landlord under this Lease or otherwise.




h.   Communications Compliance. Tenant acknowledges and agrees that any and all
telephone and telecommunication services desired by Tenant shall be ordered and
utilized at the sole expense of Tenant. Unless Landlord requests otherwise or
consents in writing, all of Tenant's telecommunications equipment shall be
located and remain solely in the Premises. Landlord shall not have any
responsibility for the maintenance of Tenant's telecommunications equipment,
including wiring; nor for any wiring or other infrastructure to which Tenant's
telecommunications equipment may be connected. Tenant agrees that, to the extent
any telecommunications service is interrupted, curtailed or discontinued,
Landlord shall have no obligation or liability with respect thereto. Landlord
shall have the right, upon reasonable prior oral or written notice to Tenant, to
interrupt or turn off telecommunications facilities in the event of emergency or
as necessary in connection with repairs to the Building or installation of
telecommunications equipment for other tenants of the Building. In the event
that Tenant wishes at any time to utilize the services of a telephone or
telecommunications provider whose equipment is not then servicing the Building,
the provider shall not be permitted to install its lines or other equipment
within the Building without first securing the prior written approval of
Landlord. Landlord's approval may be conditioned in such a manner to as to
protect Landlord's financial interests, the interest of the Building, and the
other tenants therein. The refusal of Landlord to grant its approval to any
prospective telecommunications provider shall not be deemed a default or breach
by Landlord of its obligation under this Lease. The provision of this paragraph
may be enforced solely by Tenant and Landlord, are not for the benefit of any
other party, and specifically but without limitation, no telephone or
telecommunications provider shall be deemed a third party beneficiary of this
Lease. Tenant shall not utilize any wireless communications equipment (other
than usual and customary cellular telephones), including antennae and satellite
receiver dishes, within the Premises or the Building, without Landlord's prior
written consent. Landlord's consent may be conditioned in such a manner so as to
protect Landlord's financial interests, the interests of the Building, and the
other tenants therein. At Landlord's option, Tenant may be required to remove
any and all telecommunications equipment (including wireless equipment)
installed in the Premises or elsewhere in or on the Building by or on behalf of
Tenant, including wiring, or other facilities for telecommunications transmittal
prior to the expiration or termination of the Lease and at Tenant's sole cost.




9.   PROPERTY OF TENANT.




a.   Property Taxes. Tenant shall pay when due all taxes levied or assessed upon
Tenant's equipment, fixtures, furniture, leasehold improvements and personal
property located in the Premises.





--------------------------------------------------------------------------------

b.   Removal. Provided Tenant is not in default, Tenant may remove all fixtures
and equipment which it has placed in the Premises; provided, however, Tenant
must repair all damages caused by such removal. If Tenant does not remove its
property from the Premises upon the expiration or earlier termination (for
whatever cause) of this Lease, such property shall be deemed abandoned by
Tenant, and Landlord may dispose of the same in whatever manner Landlord may
elect without any liability to Tenant.




10.   SIGNS. Tenant may not erect, install or display any sign or advertising
material upon the exterior of the Building or Premises (including any exterior
doors, walls or windows) without the prior written consent of Landlord, which
consent may be withheld in Landlord's sole discretion. Door and directory
signage shall be provided and installed by the Landlord in accordance with
building standards at Landlord's expense.




11.   ACCESS TO PREMISES.




a.   Tenant's Access. Tenant, its agents, employees, invitees, and guests, shall
have access to the Premises and reasonable ingress and egress to common and
public areas of the Building twenty-four hours a day, seven days a week;
provided,  however,  Landlord  by reasonable regulation may control such access
for the comfort, convenience, safety and protection of all tenants in the
Building, or as needed for making repairs and alterations. Tenant shall be
responsible for providing access to the Premises to its agents, employees,
invitees and guests after business hours and on weekends and holidays, but in no
event shall Tenant's use of and access to the Premises during non-business hours
compromise the security of the Building.




b.   Landlord's Access. Landlord shall have the right, at all reasonable times
arid upon reasonable oral notice, either itself or through its authorized
agents, to enter the Premises (i) to make repairs, alterations or changes as
Landlord deems necessary, (ii) to inspect the Premises, mechanical systems and
electrical devices, and (iii) to show the Premises to prospective mortgagees and
purchasers. Within one hundred eighty (180) days prior to the Expiration Date,
Landlord shall have the right, either itself or through its authorized agents,
to enter the Premises at all reasonable times to show prospective tenants.




c.   Emergency Access. Landlord shall have the right to enter the Premises at
any time without notice in the event of an emergency.




12.   TENANT'S COMPLIANCE.




a.   Laws. Tenant shall comply with all applicable laws, ordinances and
regulations affecting the Premises, whether now existing or hereafter enacted.




b.   Rules and Regulations. Tenant shall comply with the Rules and Regulations
attached as Exhibit B. The Rules and Regulations may be modified from time to
time by Landlord, effective as of the date delivered to Tenant or posted on the
Premises, provided such rules are uniformly applicable to all tenants in the
Building. Any conflict between this Lease and the Rules and Regulations shall be
governed by the terms of this Lease.




13.   ADA COMPLIANCE.




a.   Tenant's Compliance. Tenant, at Tenant's sole expense, shall comply with
all laws, rules, orders, ordinances, directions, regulations and requirements of
federal, state, county and municipal authorities now in force, which shall
impose any duty upon Landlord or Tenant with respect to the use or occupation of
the Premises or alteration of the Premises to accommodate persons with special
needs, including using all reasonable efforts to comply with The Americans With
Disabilities Act (the "ADA").  Landlord hereby represents that it has received
no notice of any violation of applicable law with respect to the use or
occupation of the Premises or alteration of the Premises to accommodate persons
with special needs, including, without limitation, the ADA.




b.   Landlord's  Compliance.   Landlord,   at   Landlord's  sole  expense,
  shall   use  all reasonable efforts to meet the requirements of the ADA as it
applies to the Common Areas and restrooms of the Building; but Landlord shall
have no responsibility for ADA compliance with respect to the Premises. Landlord
shall not be required to make changes to the Common Areas or restrooms of the
Building to comply with ADA standards adopted after construction of the Building
unless specifically required to do so by law.





--------------------------------------------------------------------------------

c.   ADA Notices. If Tenant receives any notices alleging a violation of ADA
relating to any portion of the Building or Premises (including any governmental
or regulatory actions or investigations regarding non-compliance with ADA), then
Tenant shall notify Landlord in writing within ten (10) days of such notice and
provide Landlord with copies of any such notice.




14.    INSURANCE REQUIREMENTS.




a.   Tenant’s Liability Insurance. Throughout the Term, Tenant, at its sole cost
and expense, shall keep or cause to be kept for the mutual benefit of Landlord,
Landlord’s Property Manager, and Tenant, Commercial General Liability Insurance
(1986 ISO Form or its equivalent) with a combined single limit, each Occurrence
and General Aggregate-per location of at least TWO MILLION DOLLARS ($2,000,000),
which policy shall insure against liability of Tenant, arising out of and in
connection with Tenant's use of the Premises, and which shall insure the
indemnity provisions contained in this Lease. Not more frequently than once
every three (3) years, Landlord may require the limits to be increased if in its
reasonable judgment (or that of its mortgagee) the coverage is insufficient.




b.   Tenant's Property Insurance. Tenant shall also carry the equivalent of ISO
Special Form Property Insurance on Tenant's Property for full replacement value
and with coinsurance waived.    For purposes of this provision, "Tenant's
Property" shall mean Tenant's personal property and fixtures, and any
Non-Standard Improvements to the Premises.   Tenant shall neither have, nor
make, any claim against Landlord for any loss or damage to the Tenant's
Property, regardless of the cause of the loss or damage.




c.   Certificates of Insurance. Prior to occupying the Premises, and annually
thereafter, Tenant shall deliver to Landlord certificates similar to that
provided in Exhibit D attached to this Lease and incorporated here for reference
or other evidence of insurance satisfactory to Landlord.   All such policies
shall be non-assessable and shall contain language to the extent obtainable
that: (i) any loss shall be payable notwithstanding any act or negligence of
Landlord or Tenant that might otherwise result in forfeiture of the insurance,
(ii) that the policies are primary and non-contributing with any insurance that
Landlord may carry, and (iii) that the policies cannot be canceled, non-renewed,
or coverage reduced except after thirty (30) days' prior notice to Landlord.
  If Tenant fails to provide Landlord with such certificates or other evidence
of insurance coverage, Landlord may obtain such coverage and the cost of such
coverage shall be Additional Rent payable by Tenant upon demand.




d.   Insurance Policy Requirements. Tenant's insurance policies required by this
Lease shall: (i) be issued by insurance companies licensed to do business in the
state in which the Premises are located with a general policyholder's ratings of
at least A- and a financial rating of at least VI in the most current Best's
Insurance Reports available on the Commencement Date, or if the Best's ratings
are changed or discontinued, the parties shall agree to a comparable method of
rating insurance companies; (ii) name Landlord as an additional insured as its
interest may appear [other landlords or tenants may be added as additional
insureds in a blanket policy]; (iii) provide that the insurance not be canceled,
non-renewed or coverage materially reduced unless thirty (30) days advance
notice is given to Landlord; (iv) be primary policies; (v) provide that any loss
shall be payable notwithstanding any gross negligence of Landlord or Tenant
which might result in a forfeiture there under of such insurance or the amount
of proceeds payable; (vi) have no deductible exceeding TEN THOUSAND DOLLARS
($10,000), unless approved in writing by Landlord; and (vii) be maintained
during the entire Term and any extension terms.




e.   Landlord's Property Insurance.  Landlord shall keep the Building, including
the improvements (but excluding Tenant's Property), insured against damage and
destruction by perils insured by the equivalent of ISO Special Form Property
Insurance in the amount of the full replacement value of the Building.




f.   Mutual Waiver of Subrogation. Anything in this Lease to the contrary
notwithstanding, Landlord hereby releases and waives unto Tenant (including all
partners, stockholders, officers, directors, employees and agents thereof), its
successors and assigns, and Tenant hereby releases and waives unto Landlord
(including all partners, stockholders, officers, directors, employees and agents
thereof), its successors and assigns, all rights to claim damages for any
injury, loss, cost or damage to persons or to the Premises or any other
casualty, as long as the amount of such injury, loss, cost or damage has been
paid either to Landlord, Tenant, or any other person, firm or corporation, under
the terms of any Property, General Liability, or other policy of insurance, to
the extent such releases or waivers are permitted under applicable law. As
respects all policies of insurance carried or maintained pursuant to this Lease
and to the extent permitted under such policies, Tenant and Landlord each waive
the insurance carriers' rights of subrogation.





--------------------------------------------------------------------------------

15.   INDEMNITY. Subject to the insurance requirements, releases and mutual
waivers of subrogation set forth in this Lease, Tenant agrees as follows:




a.   Indemnity. Tenant shall indemnify and hold Landlord harmless from and
against any and all claims, damages, losses, liabilities, lawsuits, costs and
expenses (including attorneys' fees at all tribunal levels) arising out of or
related to (i) any activity, work, or other thing done, permitted or suffered by
Tenant in or about the Premises or the Building, (ii) any breach or default by
Tenant in the performance of any of its obligations under this Lease, or (iii)
any act or neglect of Tenant, or any officer, agent, employee, contractor,
servant, invitee or guest of Tenant.




b.   Defense Obligation. If any such action is brought against Landlord, then
Tenant, upon notice from Landlord, shall defend the same through counsel
selected by Landlord's insurer, or other counsel acceptable to Landlord. The
provisions of this Section shall survive the termination of this Lease.




16.   QUIET ENJOYMENT. Tenant shall have quiet enjoyment and possession of the
Premises provided Tenant promptly and fully complies with all of its obligations
under this Lease. No action of Landlord or other tenants working in other space
in the Building. or in repairing or restoring the Premises, shall be deemed a
breach of this covenant, nor shall such action give to Tenant any right to
modify this Lease either as to term, rent payables or other obligations to be
performed.    Landlord shall use commercially reasonable efforts to do work that
may be interfering outside of Business Hours.




17.   SUBORDINATION; ATTORNMENT; NON-DISTURBANCE; AND ESTOPPEL CERTIFICATE.




a.   Subordination and Attornment. Tenant agrees to execute within ten (10) days
after request to do so from Landlord or its mortgagee an agreement:




i.

Making this Lease superior or subordinate to the interests of the mortgagee;

ii.

Agreeing to attorn to the mortgagee;

iii.

Giving the mortgagee notice of, and a reasonable opportunity (which shall in no
event be less than thirty (30) days after notice thereof is delivered to
mortgagee) to cure any Landlord default and agreeing to accept such cure if
effected by the mortgagee;

iv.

 Permitting the mortgagee (or other purchaser at any foreclosure sale), and its
successors and assigns, on acquiring Landlord's interest in the Premises and the
Lease, to become substitute Landlord hereunder, with liability only for such
Landlord obligations as accrue after Landlord's interest is so acquired;

v.

Agreeing to attorn to any successor Landlord; and

vi.

 Containing such other agreements and covenants on Tenant's part as Landlord's
mortgagee may reasonably request.




b.   Non-Disturbance. Tenant's obligation to subordinate its interests or attorn
to any mortgagee is conditioned upon the mortgagee's agreement not to disturb
Tenant's possession and quiet enjoyment of the Premises under this Lease so long
as Tenant is in compliance with the terms of the Lease.




c.   Estoppel Certificates. Tenant agrees to execute within five (5) business
days after request, and as often as requested, estoppel certificates confirming
any factual matter requested by Landlord which is true and is within Tenant's
knowledge regarding this Lease, and the Premises, including but not limited to:
(i) the date of occupancy, (ii) Expiration Date, (iii) the amount of Rent due
and date to which Rent is paid, (iii) whether Tenant has any defense or offsets
to the enforcement of this Lease or the Rent payable, (iv) any default or breach
by Landlord, and (v) whether this Lease, together with any modifications or
amendments, is in full force and effect. Tenant shall attach to such estoppel
certificate copies of any modifications or amendments to the Lease.




18.   ASSIGNMENT - SUBLEASE.




a.   Landlord Consent. Tenant may not assign or encumber this Lease or its
interest in the Premises arising under this Lease, and may not sublet all or any
part of the Premises, without first obtaining the written consent of Landlord,
which consent shall not be withheld unreasonably. Landlord will not consent to
an assignment or sublease that might result in a use that conflicts with the
rights of any existing tenant. One consent shall not be the basis for any
further consent.





--------------------------------------------------------------------------------

b.   Definition of Assignment. For the purpose of this Section 18, the word
"assignment" shall be defined and deemed to include the following: (i) if Tenant
is a partnership, the withdrawal or change, whether voluntary, involuntary or by
operation of law, of partners owning thirty percent (30%) or more of the
partnership, or the dissolution of the partnership; (ii) if Tenant consists of
more than one person, an assignment, whether voluntary, involuntary, or by
operation of law, by one person to one of the other persons that is a Tenant;
(iii) if Tenant is a corporation, any dissolution or reorganization of Tenant,
or the sale or other transfer of a controlling percentage (hereafter defined) of
capital stock of Tenant other than to an affiliate or subsidiary or the sale of
fifty-one percent (51%) in value of the assets of Tenant; (iv) if Tenant is a
limited liability company, the change of members whose interest in the company
is fifty percent (50%) or more.  The phrase "controlling percentage" means the
ownership of, and the right to vote, stock possessing at least fifty-one percent
(51%) of the total combined voting power of all classes of Tenant's capital
stock issued, outstanding and entitled to vote for the election of directors, or
such lesser percentage as is required to provide actual control over the affairs
of the corporation; except that, if the Tenant is a publicly traded company,
public trades or sales of the Tenant's stock on a national stock exchange shall
not be considered an assignment hereunder even if the aggregate of the trades of
sales exceeds fifty percent (50%) of the capital stock of the company.




c.   Permitted Assignments/Subleases.   Notwithstanding  the foregoing,  Tenant
 may assign this Lease or sublease part or all of the Premises without
Landlord's consent to: (i) any corporation, limited liability company, or
partnership that controls, is controlled by, or is under common control with,
Tenant at the Commencement Date; or (ii) any corporation or limited liability
company resulting from the merger or consolidation with Tenant or to any entity
that acquires all of Tenant's assets as a going concern of the business that is
being conducted on the Premises; provided however, the assignor remains liable
under the Lease and the assignee or sublessee is a bona fide entity and assumes
the obligations of Tenant, is as creditworthy as the Tenant, and continues the
same Permitted Use as provided under Section 4.




d.   Notice to Landlord. Landlord must be given prior written notice of every
assignment or subletting, and failure to do so shall be a default hereunder.




e.   Prohibited Assignments/Subleases. In no event shall this Lease be
assignable by operation of any law, and Tenant's rights hereunder may not
become, and shall not be listed by Tenant   as   an   asset   under  any
 bankruptcy,   insolvency  or  reorganization   proceedings. Acceptance of Rent
by Landlord after any non-permitted assignment or sublease shall not constitute
approval thereof by Landlord.




f.   Limitation on Rights of Assignee/Sublessee. Any assignment or sublease for
which Landlord's consent is required shall not include the right to exercise any
options to renew the Lease Term, expand the Premises, or similar options, unless
specifically provided for in the consent.




g.   Tenant Not Released. No assignment or sublease shall release Tenant of any
of its obligations under this Lease.




h.   Landlord's Right to Collect Sublease Rents upon Tenant Default. If the
Premises (or any portion) is sublet and Tenant defaults under its obligations to
Landlord, then Landlord is authorized, at its option, to collect all sublease
rents directly from the Sublessee. Tenant hereby assigns the right to collect
the sublease rents to Landlord in the event of Tenant default. The collection of
sublease rents by Landlord shall not relieve Tenant of its obligations under
this Lease, nor shall it create a contractual relationship between Sublessee and
Landlord or give Sublessee any greater estate or right to the Premises than
contained in its Sublease.




i.   Excess Rents. If Tenant assigns this Lease or subleases all or part of the
Premises at a rental rate that exceeds the rentals paid to Landlord, then 50% of
any such excess shall be paid over to Landlord by Tenant.




j.   Landlord's Fees. Tenant shall pay Landlord an administration fee of $500.00
per assignment or sublease transaction for which consent is required. If
Landlord assists '"Tenant in finding an assignee or subtenant, Landlord shall be
paid a reasonable fee for such assistance.





--------------------------------------------------------------------------------

k.   Unauthorized Assignment or Sublease. Any unauthorized assignment or
sublease shall constitute a default under the terms of this Lease.




19.   DAMAGES TO PREMISES.




a.   Landlord's Restoration Obligations. If the Building or Premises are damaged
by fire or other casualty ("Casualty"), then Landlord shall repair and restore
the Premises to substantially the same condition of the Premises immediately
prior to such Casualty, subject to the following terms and conditions:




i.

The casualty must be insured under Landlord's insurance policies, and Landlord's
obligation is limited to the extent of the insurance proceeds received by
Landlord. Landlord's duty to repair and restore the Premises shall not begin
until receipt of the insurance proceeds.

ii.

Landlord's lender(s) must permit the insurance proceeds to be used for such
repair and restoration.

iii. Landlord shall have no obligation to repair and restore Tenant's trade
fixtures, decorations, signs, contents, or any Non-Standard Improvements to the
Premises.




b.   Termination of Lease by Landlord. Landlord shall have the option of
terminating the Lease if: (i) the Premises is rendered wholly untenantable; (ii)
the Premises is damaged in whole or in part as a result of a risk which is not
covered by Landlord's insurance policies; (iii) Landlord's lender does not
permit a sufficient amount of the insurance proceeds to be used for restoration
purposes; (iv) the Premises is damaged in whole or in part during the last two
years of the Term; or (v) the Building containing the Premises is damaged
(whether or not the Premises is damaged) to an extent of fifty percent (50%) or
more of the fair market value thereof.  If Landlord elects to terminate this
Lease, then it shall give notice of the cancellation to Tenant within sixty (60)
days after the date of the Casualty. Tenant shall vacate and surrender the
Premises to Landlord within thirty (30) days after receipt of the notice of
termination.




c.   Termination of Lease by Tenant. Tenant shall have the option of terminating
the Lease if: (i) Landlord has failed to substantially restore the damaged
Building or Premises within one hundred eighty (180) days of the Casualty
("Restoration Period"); (ii) the Restoration Period has not been delayed by
force majeure; and (iii) Tenant gives Landlord notice of the termination within
fifteen 15 days after the end of the Restoration Period (as extended by any
force majeure delays). If Landlord is delayed by force majeure, then Landlord
must provide Tenant with notice of the delays within fifteen (15) days of the
force majeure event stating the reason for the delays and a good faith estimate
of the length of the delays.




d.   Tenant's Restoration Obligations. Unless terminated, the Lease shall remain
in full force and effect, and Tenant shall promptly repair, restore, or replace
Tenant's trade fixtures, decorations, signs, contents, and any Non-Standard
Improvements to the Premises. All repair, restoration or replacement shall be at
least to the same condition as existed prior to the Casualty.  The proceeds of
all insurance carried by Tenant on its property shall be held in trust by Tenant
for the purposes of such repair, restoration, or replacement.




e.   Rent Abatement. If Premises is rendered wholly untenantable by the
Casualty, then the Rent payable by Tenant shall be fully abated. If the Premises
is only partially damaged, then Tenant shall continue the operation of Tenant's
business in any part not damaged to the extent reasonably practicable from the
standpoint of prudent business management, and Rent and other charges shall be
abated proportionately to the portion of the Premises rendered untenantable. The
abatement shall be from the date of the Casualty until the Premises have been
substantially repaired and restored, or until Tenant's business operations are
restored in the entire Premises, whichever shall first occur. However, if the
Casualty is caused by the negligence  or other wrongful  conduct of Tenant or of
Tenant's subtenants,  licensees, contractors, or invitees, or their respective
agents or employees, there shall be no abatement of Rent.




f.   Waiver of Claims. The abatement of the Rent set forth above is Tenant's
exclusive remedy against Landlord in the event of a Casualty.

 





--------------------------------------------------------------------------------

20.   EMINENT DOMAIN.




a.   Effect on Lease. If all of the Premises are taken under the power of
eminent domain (or by conveyance in lieu thereof), then this Lease shall
terminate as of the date possession is taken by the contemnor, and Rent shall be
adjusted between Landlord and Tenant as of such date.  If only a portion of the
Premises is taken and Tenant can continue use of the remainder, then this Lease
will not terminate, but Rent shall abate in a just and proportionate amount to
the loss of use occasioned by the taking.




b.   Right to Condemnation Award. Landlord shall be entitled to receive and
retain the entire condemnation award for the taking of the Building and
Premises. Tenant shall have no right or claim against Landlord for any part of
any award received by Landlord for the taking. Tenant shall have no right or
claim for any alleged value of the unexpired portion of this Lease, or its
leasehold estate, or for costs of removal, relocation, business interruption
expense or any other damages arising out of such taking. Tenant, however, shall
not be prevented from making a claim against the condemning party (but not
against Landlord ) for any moving expenses, loss of profits, or taking of
Tenant's personal property (other than its leasehold estate) to which Tenant may
be entitled; provided that any such award shall not reduce the amount of the
award otherwise payable to Landlord for the taking of the Building and Premises.
Tenant shall be entitled to a full refund of its deposit amount in accordance
with the requirements of Section Six of this Lease.




21.   ENVIRONMENTAL COMPLIANCE.




a.   Environmental Laws. The term  “Environmental Laws” shall mean all now
existing or hereafter enacted or issued statutes, laws, rules, ordinances,
orders, permits and regulations of all state, federal, local and other
governmental and regulatory authorities, agencies and bodies applicable to the
Premises, pertaining to environmental matters or regulating, prohibiting or
otherwise having to do with asbestos and all other toxic, radioactive, or
hazardous wastes or materials including, but not limited to, the Federal Clean
Air Act, the Federal Water Pollution Control Act, and the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as from time to
time amended.




b.   Tenant's Responsibility. Tenant covenants and agrees that it will keep and
maintain the Premises at all times in compliance with Environmental Laws. Tenant
shall not (either with or without negligence) cause or permit the escape,
disposal or release of any biologically active or other hazardous substances, or
materials on the Property. Tenant shall not allow the storage or use of such
substances or materials in any manner not sanctioned by law or in compliance
with the highest standards prevailing in the industry for the storage and use of
such substances or materials, nor allow to be brought onto the Property any such
materials or substances except to use in the ordinary course of Tenant's
business, and then only after notice is given to Landlord of the identity of
such substances or materials.  No such notice shall be required, however, for
commercially reasonable amounts of ordinary office supplies and janitorial
supplies. Tenant shall execute affidavits, representations and the like, from
time to time, at Landlord's request, concerning   Tenant's  best  knowledge  and
 belief  regarding  the  presence  of  hazardous substances or materials on the
Premises.




c.   Tenant's Liability.  Tenant shall hold Landlord free, harmless, and
indemnified from any penalty, fine, claim, demand, liability, cost, or charge
whatsoever which Landlord shall incur, or which Landlord would otherwise incur,
by reason of Tenant's failure to comply with this Section 21 including, but not
limited to: (i) the cost of full remediation of any contamination to bring the
Property into the same condition as prior to the Commencement Date and into full
compliance with all Environmental Laws; (ii) the reasonable cost of all
appropriate tests and examinations of the Premises to confirm that the Premises
and any other contaminated areas have been remediated and brought into
compliance with all Environmental Laws; and (iii) the reasonable fees and
expenses of Landlord's attorneys, engineers, and consultants incurred by
Landlord in enforcing and confirming compliance with this Section 21.




d.   Limitation on Tenant's Liability. Tenant's obligations under this Section
21 shall not apply to any condition or matter constituting a violation of any
Environmental Laws: (i) which existed prior to the commencement of Tenant's use
or occupancy of the Premises; (ii) which was not caused, in whole or in part, by
Tenant or Tenant's agents, employees, officers, partners, contractors or
invitees; or (iii) to the extent such violation is caused by, or results from
the acts or neglects of Landlord or Landlord's agents, employees, officers,
partners, contractors, guests, or invitees.





--------------------------------------------------------------------------------

e.   Inspections by Landlord.   Landlord and its engineers, technicians, and
consultants (collectively the "Auditors") may, from time to time as Landlord
deems appropriate, conduct periodic tests and examinations ("Audits") of the
Premises to confirm and monitor Tenant's compliance with this Section 21.   Such
Audits shall be conducted in such a manner as to minimize the interference with
Tenant's Permitted Use; however in all cases, the Audits shall be of such nature
and scope as shall be reasonably required by then existing technology to confirm
Tenant's compliance with this Section 21. Tenant shall fully cooperate with
Landlord and its Auditors in the conduct of such Audits. The cost of such Audits
shall be paid by Landlord unless an Audit shall disclose a material failure of
Tenant to comply with this Section 21, in which case, the cost of such Audit,
and the cost of all subsequent Audits made during the Term and within thirty
(30) days thereafter (not to exceed two (2) such Audits per calendar year),
shall be paid for on demand by Tenant.




f.   Landlord's Liability. Landlord represents and warrants that, to the best of
Landlord's knowledge, there are no hazardous materials on the Premises as of the
Commencement. Date in violation of any Environmental Laws. Landlord shall
indemnify and hold Tenant harmless from any liability resulting from Landlord's
violation of this representation and warranty.




g.   Property. For the purposes of this Section 21, the term "Property" shall
include the Premises, Building, all Common Areas, the real estate upon which the
Building is located; all personal property (including that owned by Tenant); and
the soil, ground water, and surface water of the real estate upon which the
Building is located.




h.   Tenant's Liability After Termination of Lease. The covenants contained in
this Section 21 shall survive the expiration or termination of this Lease, and
shall continue for so long as Landlord and its successors and assigns may be
subject to any expense, liability, charge, penalty, or obligation against which
Tenant has agreed to indemnify Landlord under this Section 21.




22.   DEFAULT.




a.   Tenant's Default. Tenant shall be in default under this Lease if Tenant:




i.

Fails to pay when due any Base Rent, Additional rent, or any other sum of money
which Tenant is obligated to pay, as provided in this Lease; provided, however,
that if Tenant fails to pay Rent when due (a "Late Payment") once during any
calendar year, the Late Payment shall not be considered an event of Default if,
within five (5) business days after written notice from Landlord, Tenant submits
the Rent due, including any applicable late charge. Landlord shall forgive
Tenant only one Late Payment per calendar year, and any additional Late Payments
during that calendar year shall constitute an event of Default;




ii.

Breaches any other agreement, covenant or obligation in this Lease and such
breach is not remedied within fifteen (15) days after Landlord gives Tenant
notice specifying the breach, or if such breach cannot, with due diligence, be
cured within fifteen (15) days, Tenant does not commence curing within fifteen
(15) days and with reasonable diligence completely cure the breach within a
reasonable period of time after the notice;




iii.

 Files any petition or action for relief under any creditor's law (including
bankruptcy, reorganization, or similar action), either in state or federal
court, or has such a petition or action filed against it which is not stayed or
vacated within sixty (50) days after filing; or




iv.

Makes any transfer in fraud of creditors as defined in Section 548 of the United
States Bankruptcy Code (11 U.S.C. 548, as amended or replaced), has a receiver
appointed for its assets (and the appointment is not stayed or vacated within
thirty (30) days), or makes an assignment for benefit of creditors.




b.   Landlord's Remedies. In the event of a Tenant default beyond a notice and
cure period, Landlord at its option may do one or more of the following:




i.

Terminate this Lease and recover all damages caused by Tenant's breach,
including consequential damages for lost future rent;





--------------------------------------------------------------------------------

ii.

Repossess the Premises, with or without terminating, and relet the Premises at
such amount as Landlord deems reasonable;




iii.

Declare the entire remaining Base Rent and Additional Rent immediately due and
payable, such amount to be discounted to its present value at a discount to
equal to the U.S. Treasury Bill or Note rate with the closest maturity to the
remaining term of the Lease as selected by Landlord;




iv.

Bring action for recovery of all amounts due from Tenant;




v.

Seize and hold any personal property of Tenant located in the Premises and
assert against the same a lien for monies due Landlord;




vi.

Lock the Premises and deny Tenant access thereto without obtaining any court
authorization; or




vii.

Pursue any other remedy available in law or equity.




c.   Landlord's Expenses; Attorneys Fees. All reasonable expenses of landlord in
repairing, restoring, or altering the Premises for reletting as general office
space, together with leasing fees and all other expenses in seeking and
obtaining a new Tenant, shall be charged to and be a liability of Tenant.




d.   Remedies Cumulative. All rights and remedies of Landlord are cumulative,
and the exercise of any one shall not be an election excluding Landlord at any
other time from exercise of a different or inconsistent remedy.   No exercise by
Landlord of any right or remedy granted herein shall constitute or effect a
termination of this Lease unless Landlord shall so elect by notice delivered to
Tenant. The failure of Landlord to exercise its rights in connection with this
Lease or any breach or violation of any term, or any subsequent breach of the
same or any other term, covenant or condition herein contained shall not be a
waiver of such term, covenant or condition or any subsequent breach of the same
or any other covenant or condition herein contained.




e.   No Accord and Satisfaction. No acceptance by Landlord of a lesser sum than
the Rent, Additional Rent and other sums then due shall be deemed to be other
than on account of the earliest installment of such payments due, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment be deemed as accord and satisfaction, and Landlord may accept such check
or payment without prejudice to Landlord's right to recover the balance of such
installment or pursue any other remedy provided in this Lease.




f.   No Reinstatement. No payment of money by Tenant to Landlord after the
expiration or termination of this Lease shall reinstate or extend the Term, or
make ineffective any notice of termination given to Tenant prior to the payment
of such money. After the service of notice or the commencement of a suit, or
after final judgment granting Landlord possession of the Premises, Landlord may
receive and collect any sums due under this Lease, and the payment thereof shall
not make ineffective any notice or in any manner affect any pending suit or any
judgment previously obtained.




g.   Summary Ejectment. Tenant agrees that in addition to all other rights and
remedies Landlord may obtain an order for summary ejectment from any court of
competent jurisdiction without prejudice to Landlord's rights to otherwise
collect rents or breach of contract damages from Tenant.




23.   MULTIPLE  DEFAULTS.




a.   Loss of Option Rights. Tenant acknowledges that any rights or options of
first refusal, or to extend the Term, to expand the size of the Premises, to
purchase the Premises or the Building, or other similar rights or options which
have been granted to Tenant under this Lease are conditioned upon the prompt and
diligent performance of the terms of this Lease by Tenant. Accordingly, should
Tenant default under this Lease on two (2) or more occasions during any twelve
(12) month period, in addition to all other remedies available to Landlord, all
such rights and options shall automatically, and without further action on the
part of any party, expire and be of no further force and effect.





--------------------------------------------------------------------------------

b.   Increased Security Deposit. Should Tenant default in the payment of Base
Rent, Additional Rent, or any other sums payable by Tenant under this Lease on
two (2) or more occasions during any twelve (12) month period, regardless of
whether Landlord permits such default to be cured, then, in addition to all
other remedies otherwise available to Landlord, Tenant shall, within ten (10)
days after demand by Landlord, post a Security Deposit in, or increase the
existing Security Deposit to, a sum equal to three (3) months' installments of
Base Rent. The Security Deposit shall be governed by the terms of this Lease.




c.   Effect on Notice Rights and Cure Periods. Should Tenant default under this
lease on two (2) or more occasions during any twelve (12) month period, in
addition to all other remedies available to landlord, any notice requirements or
cure periods otherwise set forth in this lease with respect to a default by
Tenant shall not apply.




24.   BANKRUPTCY.




a.   Trustee's Rights. Landlord and Tenant understand that, notwithstanding
contrary terms in this Lease, a trustee or debtor in possession under the United
States Bankruptcy Code, as amended, (the "Code") may have certain rights to
assume or assign this Lease. This Lease shall not be construed to give the
trustee or debtor in possession any rights greater than the minimum rights
granted under the Code.




b.   Adequate Assurance. Landlord and Tenant acknowledge that, pursuant to the
Code, Landlord is entitled to adequate assurances of future performance of the
provisions of this Lease. The parties agree that the term "adequate assurance"
shall include at least the following:




i.

 In order to assure Landlord that any proposed assignee will have the resources
with which to pay all Rent payable pursuant to the provisions of this Lease, any
proposed assignee must have, as demonstrated to Landlord's satisfaction, a net
worth (as defined in accordance with generally accepted accounting principles
consistently applied) of not less than the net worth of Tenant on the Effective
Date (as hereinafter defined), increased by seven percent (7%), compounded
annually, for each year from the Effective Date through the date of the proposed
assignment. It is understood and agreed that the financial condition and
resources of Tenant were a material inducement to Landlord in entering into this
Lease.




ii.

Any proposed assignee must have been engaged in the conduct of business for the
five (5) years prior to any such proposed assignment, which business does not
violate the Use provisions under Section 4 above, and such proposed assignee
shall continue to engage in the Permitted Use under Section 4. It is understood
that Landlord's asset will be substantially impaired if the trustee in
bankruptcy or any assignee of this Lease makes any use of the Premises other
than the Permitted Use.




c.   Assumption of Lease Obligations. Any proposed assignee of this Lease must
assume and agree to be personally bound by the provisions of this Lease.




25.    NOTICES.




a.   Addresses. All notices, demands and requests by Landlord or Tenant shall be
sent to the Notice Addresses set forth in Section 11, or to such other address
as a party may specify by duly given notice.




b.   Form; Delivery; Receipt ALL NOTICES, DEMANDS AND REQUESTS WHICH MAY BE
GIVEN OR WHICH ARE REQUIRED TO BE GIVEN BY EITHER PARTY TO THE IDTHER MUST BE IN
WRITING UNLESS OTHERWISE SPECIFIED. Notices, demands or requests shall be deemed
to have been properly given for all purposes if (i) delivered against a written
receipt of delivery, (ii) mailed by express, registered or certified mail of the
United States Postal Service, return receipt requested, postage prepaid, or
(iii) delivered to a nationally recognized overnight courier service for next
business day delivery to the receiving party's address as set forth above or
(iv) delivered via telecopier or facsimile transmission to the facsimile number
listed above, with an original counterpart of such communication sent
concurrently as specified in subsection (ii) or (iii) above and with written
confirmation of receipt of transmission provided. Each such notice, demand or
request shall be deemed to have been received upon the earlier of the actual
receipt or refusal by the addressee or three (3) business days after deposit
thereof at any main or branch United States post office if sent in accordance
with subsection (ii) above, and the next business day after deposit thereof with
the courier if sent pursuant to subsection (iii) above.





--------------------------------------------------------------------------------

c.   Address Changes. The parties shall notify the other of any change in
address, which notification must be at least fifteen (15) days in advance of it
being effective.




d.   Notice by Legal Counsel. Notices may be given on behalf of any party by
such party's legal counsel.




26.   HOLDING OVER. If Tenant holds over after the Expiration Date or other
termination of this Lease, such holding over shall not be a renewal of this
Lease but shall create a tenancy-at-sufferance. Tenant shall continue to be
bound by all of the terms and conditions of this Lease, except that during such
tenancy-at-sufferance Tenant shall pay to Landlord (i) Base Rent at the rate
equal to   one hundred fifty percent ( 150%) of that provided for as of the
expiration or termination date, and (ii) any and all Operating Expenses and
other forms of Additional Rent payable under this Lease.   The increased Rent
during such holding over is intended to compensate Landlord partially for
losses, damages and expenses, including frustrating and delaying Landlord's
ability to secure a replacement tenant. If Landlord loses a prospective tenant
because Tenant fails to vacate the Premises on the Expiration Date or any
termination of the Lease after notice to do so, then Tenant will be liable for
such damages as Landlord can prove because of Tenant's wrongful failure to
vacate.




27.   RIGHT TO RELOCATE.




a.   Substitute Premises. Landlord, at its option, may substitute for the
Premises other space (hereafter called "Substitute Premises") owned by Landlord
within the same building or one of equal or greater quality in the North
Raleigh, North Carolina area (for example, Highwoods Office Center, North Park,
Six Forks III) before the Commencement Date or at any time during the Term or
any extension of this Lease. The Substitute Premises shall be of equal or
greater quality and shall have a comparable square foot area and a configuration
substantially similar to the Premises.




b.   Notice. Landlord shall give Tenant at least ninety (90) days notice of its
intention to relocate Tenant to the Substitute Premises. This notice will be
accompanied by a floor plan of the Substitute Premises. After such notice,
Tenant shall have fifteen (15) days within which to agree with Landlord on the
proposed Substitute Premises and unless such agreement is reached within such
period of time, Landlord may terminate this Lease at the end of the ninety (90)
day period of time following the notice.




c.   Upfit of Substitute Premises. Landlord agrees to construct or alter, at its
own expense, the Substitute Premises as expeditiously as possible so that they
are in substantially the same condition that the Premises were in immediately
prior to the relocation. Landlord shall have the right to reuse the fixtures,
improvements and alterations used in the Premises. Tenant agrees to occupy the
Substitute Premises as soon as Landlord's work is substantially completed.




d.   Relocation Costs. If relocation occurs after the Commencement Date, then
Landlord shall pay Tenant's reasonable third-party costs of moving Tenant's
furnishings, telephone and computer wiring, and other property to the Substitute
Premises, and reasonable printing costs associated with the change of address.




e.   Lease Terms. Except as provided herein, Tenant agrees that all of the
obligations of this Lease, including the payment of Rent (to be determined at
the same per rentable square foot basis and applied to the Substitute Premises),
will continue despite Tenant's relocation to the Substitute Premises. Upon
substantial completion of the Substitute Premises, this Lease will apply to the
Substitute Premises as if the Substitute Premises had been the space originally
described in this Lease.




f.   Limitation on Landlord's Liability. Except as provided above, Landlord
shall not be liable or responsible in any way for damages or injuries suffered
by Tenant pursuant to the relocation in accordance with this provision
including, but not limited to, the loss of goodwill, business, productivity or
profits.




28.   BROKER'S COMMISSIONS.




a.   Broker. Each party represents and warrants to the other that it has not
dealt with any real estate broker, finder or other person with respect to this
Lease in any manner, except the Broker identified in Section 1m.





--------------------------------------------------------------------------------

b.   Landlord's Obligation. Landlord shall pay any commissions or fees that are
payable to the Broker with respect to this Lease pursuant to Landlord's separate
agreement with the Broker.




c.   Indemnity. Each party shall indemnify and hold the other party harmless
from any and all damages resulting from claims that may be asserted against the
other party by any other broker, finder or other person (including, without
limitation, any substitute or replacement broker claiming to have been engaged
by indemnifying party in the future), claiming to have dealt with the
indemnifying party in connection with this Lease or any amendment or extension
hereto, or which may result in Tenant leasing other or enlarged space from
Landlord. The provisions of this Section shall survive the termination of this
Lease.




29.   MISCELLANEOUS.




a.   No Agency. Tenant is not, may not become, and shall never represent itself
to be an agent of Landlord, and Tenant acknowledges that Landlord's title to the
Building is paramount, and that it can do nothing to affect or impair Landlord's
title.




b.   Force Majeure. The term "force majeure" means: fire, flood, extreme
weather, labor disputes, strike, lock-out, riot, government interference
(including regulation, appropriation or rationing), unusual delay in
governmental permitting, unusual delay in deliveries or unavailability of
materials, unavoidable casualties, Act of God, or other causes beyond the
Landlord's reasonable control.




c.   Building Standard Improvements. The term "Building Standard Improvements"
shall mean the standards for normal construction of general office space within
the Building as specified by Landlord, including design and construction
standards, electrical load factors, materials, fixtures and finishes.




d.   Limitation on Damages. Notwithstanding any other provisions in this Lease,
landlord and Tenant shall not be liable to the other for any special,
consequential, incidental or punitive damages.




e.   Satisfaction of Judgments Against Landlord. If Landlord, or its employees,
officers, directors, stockholders or partners are ordered to pay Tenant a money
judgment because of Landlord's default under this Lease, said money judgment may
only be enforced against and satisfied out of: (i) Landlord's interest in the
Building in which the Premises are located including the rental income and
proceeds from sale; and (ii) any insurance or condemnation proceeds received
because of damage or condemnation to, or of, said Building that are available
for use by Landlord. No other assets of Landlord or said other parties
exculpated by the preceding sentence shall be liable for, or subject to, any
such money judgment.




f.   Interest. Should Tenant fail to pay any amount due to Landlord within 30
days of the date such amount is due (whether Base Rent, Additional Rent, or any
other payment obligation), then the amount due shall begin accruing interest at
the rate of 18% per annum, compounded monthly, or the highest permissible rate
under applicable usury law, whichever is less, until paid.




g.   Legal Costs. Should Landlord or Tenant prevail in any legal proceedings
against the other for breach of any provision in this Lease, then non-prevailing
party shall be liable for the costs and expenses of the prevailing party,
including its reasonable attorneys' fees (at all tribunal levels).




h.   Sale of Premises or Building. Landlord may sell the Premises or the
Building without affecting the obligations of Tenant hereunder; upon the sale of
the Premises or the Building, Landlord shall be relieved of all responsibility
for the Premises and shall be released from any liability thereafter accruing
under this Lease.




i.   Time of the Essence. Time is of the essence in the performance of all
obligations under the terms of this Lease.




j.   Transfer of Security Deposit. If any Security Deposit or prepaid Rent has
been paid by Tenant, Landlord may transfer the Security Deposit or prepaid Rent
to Landlord's successor and upon such transfer, Landlord shall be released from
any liability for return of the Security Deposit or prepaid Rent.





--------------------------------------------------------------------------------

k.   Tender of Premises. The delivery of a key or other such tender of
possession of the Premises to Landlord or to an employee of Landlord shall not
operate as a termination of this Lease or a surrender of the Premises unless
requested in writing by Landlord.




l.   Tenant's Financial Statements. Upon request of Landlord, Tenant agrees to
furnish to Landlord copies of Tenant's most recent annual financial statements,
audited if available; provided, however, that if Tenant is in default under the
Lease at the time of Landlord's request, Tenant shall be required to provide
copies of its most recent quarterly and monthly statements in addition to its
annual statements. The financial statements shall be prepared in accordance with
generally accepted accounting principles, consistently applied. The financial
statements shall include a balance sheet and a statement of profit and loss, and
the annual financial statement shall also include a statement of changes in
financial position and appropriate explanatory notes. Landlord may deliver the
financial statements to any prospective or existing mortgagee or purchaser of
the Building.




m.   Recordation. This Lease may not be recorded without Landlord's prior
written consent, but Tenant and Landlord agree, upon the request of the other
party, to execute a memorandum hereof for recording purposes.




n.   Partial Invalidity. The invalidity of any portion of this Lease shall not
invalidate the remaining portions of the Lease.




o.   Binding Effect. This Lease shall be binding upon the respective parties
hereto, and upon their heirs, executors, successors and assigns.




p.   Entire Agreement. This Lease supersedes and cancels all prior negotiations
between the parties, and no changes shall be effective unless in writing signed
by both parties. Tenant acknowledges and agrees that it has not relied upon any
statements, representations, agreements or warranties except those expressed in
this Lease, and that this Lease contains the entire agreement of the parties
hereto with respect to the subject matter hereof.




q.   Good Standing. If requested by Landlord, Tenant shall furnish appropriate
legal documentation evidencing the valid existence in good standing of Tenant,
and the authority of any person signing this Lease to act for the Tenant. If
Tenant signs as a corporation, each of the persons executing this Lease on
behalf of Tenant does hereby covenant and warrant that Tenant is a duly
authorized and existing corporation, that Tenant has and is qualified to do
business in the State in which the Premises are located, that the corporation
has a full right and authority to enter into this Lease and that each of the
persons signing on behalf of the corporation is authorized to do so.




r.   Terminology. The singular shall include the plural, and the masculine,
feminine or neuter includes the other.




s.   Headings. Headings of sections are for convenience only and shall not be
considered in construing the meaning of the contents of such section.




t.   Choice of Law. This Lease shall be interpreted and enforced in accordance
with the laws of the State in which the Premises are located.




u.   Effective Date. The submission of this Lease to Tenant for review does not
constitute a reservation of or option for the Premises, and this Lease shall
become effective as a contract only upon the execution and delivery by both
Landlord and Tenant. The date of execution shall be entered on the top of the
first page of this Lease by Landlord, and shall be the date on which the last
party signed the Lease, or as otherwise may be specifically agreed by both
parties. Such date, once inserted, shall be established as the final day of
ratification by all parties to this Lease, and shall be the date for use
throughout this Lease as the "Effective Date".





--------------------------------------------------------------------------------




30.   SPECIAL CONDITIONS. The following special conditions, if any, shall apply,
and where in conflict with earlier provisions in this Lease shall control:




"None"




31.   ADDENDA AND EXHIBITS. If any addenda are noted below, such addenda are
incorporated herein and made a part of this Lease.




a.

Lease Addendum Number One - Operating Expense Pass Through

b.

Exhibit A - Premises

c.

Exhibit B - Rules and Regulations

d.

Exhibit C - Commencement Agreement

e.

Exhibit D - Insurance Certificate




[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY

SIGNATURE BLOCKS ON NEXT PAGE]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have executed this lease in four
originals, all as of the day and year first above written.




TENANT:




METROPOLITAN RESEARCH STAFFING ASSOCIATES, LLC

a New York limited liability company







By:   /s/ Stacy M. Martin

Name: Stacy M. Martin

Title:  Managing Partner

Date:  12/1/05













LANDLORD:




HIGHWOODS REALTY LIMITED PARTNERSHIP

a North Carolina limited partnership

By: Highwoods Properties, Inc., its general partner

a Maryland corporation







By:   /s/ Robert G. Cutlip

Robert G. Cutlip, Senior Vice President

and Regional Manager




Date:  12/7/05  







Affix Corporate Seal:





--------------------------------------------------------------------------------

ACKNOWLEDGMENT







STATE OF  New York          

(Limited Liability Company)

COUNTY OF  New York







The undersigned Notary Public, hereby certifies that Stacy M. Martin manager of
METROPOLITAN RESEARCH STAFFING ASSOCIATES, LLC, a limited liability company,
personally appeared before me this day and acknowledged the due execution of the
foregoing instrument on behalf of the company.







WITNESS my hand and notarial seal, this 1st day of December, 2005




Notary Public:

_____________________

Name:

_____________________

My Commission Expires:

_____________________






